Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/650,230 is being allowed since none of the prior art of record teaches or fairly suggests a method of determining an identity of a N-terminal amino acid of a polypeptide that is immobilized on a surface via its C-terminus or a peptide moiety C-terminal to a first peptide bond of the polypeptide comprising the steps of contacting the polypeptide with a cleavage-inducing agent which repeatedly binds and unbinds with the N-terminal amino acid until it eventually cleaves the N-terminal amino acid from the polypeptide, measuring a residence time of the cleavage-inducing agent on the N-terminal amino acid, wherein the residence time represents a total length of time that the cleavage-inducing agent is bound to the N-terminal amino acid before the N-terminal amino acid is cleaved off from the polypeptide, and determining the identity of the N-terminal amino acid by comparing the measured residence time to a set of reference residence times characteristic for the cleavage-inducing agent and a set of N-terminal amino acids. The closest prior art references to Reed et al (US 2020/0209249 and US 2020/0209253) and Boyden et al (US 2020/0400677) teach of single molecule peptide sequencing methods comprising detecting multiple binding events between N-terminal amino acids on a polypeptide and N-terminal amino acid binding molecules (i.e. a residence time), but each of these references have a later effective filing date than the effective filing date of the instant application, and therefore, these references are not prior art against the instant claims. In addition, none of the other prior art of record teaches or fairly suggests measuring a residence time of a cleavage-inducing agent on a N-terminal amino acid of a polypeptide, wherein the cleavage-inducing agent both binds to the N-terminal amino acid and eventually cleaves the N-terminal amino acid from the polypeptide. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        September 6, 2022